t c memo united_states tax_court robin s trupp petitioner v commissioner of internal revenue respondent docket no filed date wallace b anderson jr for petitioner laura a price for respondent memorandum findings_of_fact and opinion goeke judge petitioner did not file a tax_return for and respondent prepared a substitute for return sfr under sec_6020 according to the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sfr respondent determined a deficiency of dollar_figure for petitioner contests the deficiency in part claiming that he is entitled to various deductions not included on the sfr the parties have made several concessions including petitioner’s concession that he is liable for additions to tax under sec_6651 and sec_6654 on the basis of his taxable_income as determined by this court the issues remaining for decision are whether petitioner is entitled to a sec_162 business_expense deduction of dollar_figure for cellular phone expenses we hold that he is not whether petitioner is entitled to a sec_162 business_expense deduction of dollar_figure for expenses_incurred in storing client case files we hold that he is whether petitioner is entitled to a sec_162 business_expense deduction of dollar_figure for travel_expenses we hold that he is not whether petitioner is entitled to a sec_162 business_expense deduction of dollar_figure for an accounting expense we hold that he is and whether petitioner is entitled to a sec_162 business_expense deduction of dollar_figure for equestrian-related expenses_incurred as part of petitioner’s claimed equine industry law marketing campaign we hold that he is not findings_of_fact at the time the petition was filed petitioner resided in florida petitioner’s background during the 1970s petitioner competed in equestrian events all over the country and was at one point considered for the u s olympic equestrian team he retired from riding shortly before entering law school at tulane university from which he graduated in he was admitted to the florida bar in and began to practice law as a litigator petitioner’s son austin trupp began to ride in equestrian shows in the mid- 1990s around the age of as a result of his son’s riding petitioner was drawn back into the sport becoming president of an equestrian organization for two years and attending shows petitioner also began to represent clients in the equine industry petitioner’s law firm at the time did not favor representation of equine industry clients and as a result petitioner left the firm in the late 1990s to develop his own practice robin s trupp p a after several years of solo practice in petitioner joined the law firm of arnstein lehr llp arnstein lehr and continued his practice of equine industry law as a nonequity partner while petitioner does not practice solely equine industry law it accounted for most of the fees he earned for arnstein lehr during in petitioner worked in arnstein lehr’s tampa florida office and received dollar_figure in gross_income from the firm the tampa office was the same office petitioner had used for his solo practice petitioner and his legal assistant were the only people who worked out of that office upon joining arnstein lehr petitioner signed a term sheet which discussed certain aspects of petitioner’s and the firm’s obligations to one another including information on reimbursement of certain business_expenses incurred by petitioner arnstein lehr had an accountable_plan through which petitioner could request reimbursement for business-related expenses petitioner’s budget for reimbursement of business_expenses through the accountable_plan was dollar_figure in and dollar_figure in one of petitioner’s accountable_plan expenses in was a dollar_figure advertisement in a winter equestrian festival magazine touting petitioner’s experience in dealing with equine industry law matters the advertisement brought in no new business for petitioner in petitioner requested and received a total of dollar_figure in reimbursed business_expenses in petitioner requested and was granted a six-month extension to file his tax_return as of date petitioner had not filed a tax_return and respondent filed the sfr on date respondent issued a notice_of_deficiency to petitioner for according to the sfr petitioner timely filed a petition for redetermination of the deficiency and the additions to tax as determined by respondent on date petitioner filed a joint tax_return with his wife for at some later point petitioner also provided respondent with an unsigned and undated form 1040x amended u s individual_income_tax_return cellular phone expenses petitioner had a cellular phone plan with verizon wireless which had four phone numbers associated with it on the tax_return petitioner prepared he claimed a business_expense deduction of dollar_figure for cellular phone expenses resulting from his verizon wireless plan on the unsigned and undated form 1040x petitioner reduced this claimed deduction to dollar_figure and then to dollar_figure on brief as a result of including only two of the four numbers on the plan as business numbers petitioner introduced verizon wireless monthly account statements from into evidence these account statements are for a family shareplan with four numbers associated with it one of which is austin trupp’s number the account statements do not detail the individual calls made to or from each number during each month nor do they identify any numbers as business numbers storage expenses over years of legal practice petitioner accumulated voluminous client files dating back to which were in storage during petitioner introduced copies of checks and bank account statements which reflected dollar_figure in payments made to hyde park storage from petitioner and his wife’s joint personal bank account in petitioner did not seek to have arnstein lehr reimburse him for the storage expenses out of the accountable_plan ray warner chairman of arnstein lehr’s executive committee testified at trial regarding whether arnstein lehr would have reimbursed petitioner’s storage expenses had he made such a request mr warner stated that arnstein lehr tried as a matter of policy to have lawyers maintain their own pre-joinder files travel_expenses petitioner testified that he incurred expenses traveling on firm business during according to petitioner those expenses included hotels rental cars and airplane tickets petitioner introduced copies of bank account statements from and his diner’s club statements the bank account was a joint account shared between petitioner and his wife the diner’s club card was issued through arnstein lehr but petitioner was personally liable on it and made the payments most of the expenses on both statements are personal expenses and any business_expenses are not so identified both statements show various travel_expenses incurred and the diner’s club statement shows airplane tickets purchased for petitioner his wife and his daughter petitioner testified that the only expenses he seeks to deduct were those resulting from business travel without his family petitioner did not seek to have arnstein lehr reimburse his travel_expenses and did not bill these expenses to clients accounting fee petitioner introduced an invoice from judy a palmer p a judy palmer and a copy of a dollar_figure check dated date for the preparation of various federal tax forms for petitioner’s solo practice robin s trupp p a the check was written on petitioner and his wife’s joint bank account equestrian-related expenses petitioner attended equestrian shows with his son throughout his son’s childhood usually arriving thursday night or friday morning and leaving on sunday the number of shows austin trupp rode in during was not established but it was at least five shows at the shows austin trupp rode horses owned by other people petitioner testified that when he attended shows in which his son rode petitioner was known as the attorney father of austin trupp petitioner testified that potential clients would approach him at the shows because of his ready availability to deal with their equine industry matters and that he had developed over clients by going to shows from to the time of trial petitioner did not purchase ringside banner advertisements or set up a table at the shows he testified that only corporations bought banners and that he found the costs of a table outweighed the benefits instead of formally advertising petitioner would stay ringside and watch his son or others riding he also relied on word of mouth spreading when his son would place in the top in an event which resulted in austin trupp’s name being announced over the loudspeakers to the entire event petitioner believed that when people heard austin trupp’s name they put two and two together and thought of robin trupp the equine industry attorney he testified that when he attended shows in which his son was not riding people wondered why he was there and no new clients approached him petitioner testified that potential clients most often approached him while austin trupp was riding or else would leave messages for him at the stables he testified that much of his time at the shows was spent doing legal work negotiating horse sales or leases and drafting the contracts and that austin trupp sometimes had to call petitioner to tell him when the show was over petitioner testified that he would keep track of the time he spent with clients at each show on a notepad and fill in time sheets to bill clients when he returned to the office he was also in contact with his legal assistant susan samhoury during weekday shows so that she could provide him with any needed information or complete forms petitioner was working on ms samhoury has worked as petitioner’s legal assistant since date she testified that petitioner often came back from the shows with new clients for whom she would draft retainer letters or arrange meetings she estimated that between date and date petitioner brought back approximately new clients as a result of attending shows ms samhoury did not work on weekends petitioner agreed to pay certain equestrian-related expenses to people who allowed austin trupp to ride their horses at shows petitioner now claims dollar_figure in deductible business promotion expenses as a result including payments made for horse shoes boarding feeding grooming transportation housing for the horses and various people on the farms supplements lessons and insurance petitioner did not request that arnstein lehr reimburse him for any of the equestrian-related expenses in petitioner collected dollar_figure in legal fees from four equine industry clients of the dollar_figure dollar_figure was from a case petitioner had been working on since jes case and dollar_figure was from another case which petitioner had been working on since before he joined arnstein lehr molly ashe case no direct information was provided about the other two equine industry clients although one of them appears to have retained petitioner to assist in the purchase of a horse named kolgani one of the two unknown clients possibly the same one involved in the purchase of kolgani is listed as a horseshoe contact on a summary of fees collected the client in the jes case mike gallagher had known petitioner when they were teenagers and they were reacquainted in at one of the shows in which austin trupp rode the personal connection led mr gallagher to hire petitioner to litigate the jes case mr gallagher did not hire petitioner because of austin trupp’s horse-riding activities the jes case involved an antitrust action and was litigated for several years the molly ashe case involved the breakup of a partnership which owned a number of top horses this case was also litigated for several years ms samhoury testified that the molly ashe case was one of the cases petitioner had secured_by going to austin trupp’s equestrian events and that the case had generated over dollar_figure in legal fees for petitioner in petitioner collected dollar_figure in legal fees from equine industry clients of this amount dollar_figure was from the jes case and dollar_figure was from the molly ashe case the remaining dollar_figure was from a horseshoe contact presumably the same client from although the matter numbers are different about which no information was provided opinion i burden_of_proof generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 petitioner claims that respondent bears the burden_of_proof under sec_7491 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax the burden_of_proof with respect to such factual issues will be placed on the commissioner credible_evidence is the quality of evidence which after critical analysis a court would find sufficient to decide the issue on if no contrary evidence were submitted 122_tc_143 quoting 116_tc_438 after a review of the evidence presented we find that petitioner did not introduce credible_evidence with respect to the business cellular phone business travel and equestrian-related expenses therefore the burden_of_proof does not shift to respondent on those issues we decide the remaining issues on the preponderance_of_the_evidence and therefore do not address the burden_of_proof 124_tc_95 citing 394_f3d_1030 8th cir aff’g tcmemo_2003_212 and estate of stone v commissioner t c memo ii whether petitioner is entitled to business_expense deductions for cellular phone storage travel accounting and equestrian-related expenses sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 a whether petitioner is entitled to a dollar_figure deduction for cellular phone expenses respondent argues that petitioner has not provided sufficient evidence to substantiate his claimed cellular phone business_expense deduction respondent alternatively argues that petitioner is not entitled to the deduction because he failed to request reimbursement for the expenses under arnstein lehr’s accountable_plan see 79_tc_1 a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from his or her employer for an expenditure related to his or her status as an employee petitioner argues that he provided sufficient evidence to substantiate the expenses and that arnstein lehr would not have reimbursed his cellular phone expenses we find that petitioner did not provide sufficient evidence to substantiate the cellular phone expense deduction under sec_274 no deduction is allowed under sec_162 for cellular telephone expenses for unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense and the business_purpose of the expenditure sec_280f bogue v commissioner tcmemo_2007_150 petitioner produced no evidence except verizon wireless monthly account statements for a family shareplan with four numbers associated with it petitioner claims two of the four numbers were business numbers however the account statements do not identify any numbers as business numbers nor do they detail the individual calls made to or from each number during the month considering the evidence we find that petitioner has failed to substantiate the business_purpose of his cellular phone expenses we therefore hold that petitioner is not entitled to a deduction for these expenses b whether petitioner is entitled to a dollar_figure deduction for storage expenses respondent argues that petitioner has not provided sufficient evidence to substantiate his claimed storage business_expense deduction respondent alternatively argues that petitioner is not entitled to the deduction because petitioner failed to request reimbursement for the expenses under arnstein lehr’s accountable_plan petitioner argues that he provided sufficient evidence to sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and other similar telecommunications equipment from listed_property subject_to sec_274 however that amendment is effective only for tax years beginning after date id sec_2043 substantiate the expenses and that arnstein lehr would not have reimbursed the storage expenses we agree with petitioner after considering the payments made to hyde park storage and the testimony we find that petitioner did substantiate the storage expenses we also believe mr warner’s testimony that arnstein lehr tried as a matter of policy to have lawyers maintain their own pre-joinder files and that arnstein and lehr would not allow petitioner to be reimbursed for the storage expenses we hold that petitioner is entitled to a business_expense deduction for the storage costs c whether petitioner is entitled to a dollar_figure deduction for travel_expenses respondent argues that petitioner has not provided sufficient evidence to substantiate his claimed travel business_expense deduction respondent alternatively argues that petitioner is not entitled to the deduction because petitioner failed to request reimbursement for the expenses under arnstein lehr’s accountable_plan petitioner argues that he provided sufficient evidence and claims he did not request reimbursement of the travel_expenses because he was saving the money in his accountable_plan for other uses we find that petitioner did not provide sufficient evidence to substantiate the travel expense deduction under sec_274 no deduction is allowed under sec_162 for travel_expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel and the business_purpose of the expenditure petitioner introduced no evidence and gave little of his own testimony regarding the business_purpose of his travel_expenses we therefore hold that petitioner is not entitled to a business_expense deduction for the travel_expenses d whether petitioner is entitled to a dollar_figure deduction for an accounting fee we are satisfied that the invoice from judy palmer and the copy of the check written on petitioner and his wife’s joint bank account proves petitioner’s entitlement to a dollar_figure deduction for the accounting fee paid on behalf of petitioner’s solo practice robin s trupp p a e whether petitioner is entitled to a dollar_figure deduction for equestrian- related expenses deductions are not allowable under sec_162 for activities which are carried on primarily as a sport or hobby or for recreation sec_1_183-2 income_tax regs sec_183 and the regulations thereunder provide rules to determine whether an activity is engaged in for profit an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs respondent argues that petitioner’s equestrian-related expenses stem from activities which were not engaged in for profit and are therefore not deductible under sec_162 see sec_1_183-2 income_tax regs deductions are not allowable under sec_162 for activities which are carried on primarily as a sport or hobby or for recreation petitioner argues that the equestrian activities were engaged in for profit under sec_183 either because his equestrian activities and his legal practice constituted a single activity or under factors enumerated in sec_1_183-2 income_tax regs and that sec_162 does not otherwise preclude a deduction we find that petitioner’s equestrian activities were not engaged in for profit and therefore no expenses relating to them are deductible under sec_162 whether petitioner’s equestrian activities and legal practice constituted a single activity for purposes of sec_183 petitioner first argues that his equestrian activities and his equine industry legal practice constituted a single activity and that the equestrian activities were therefore engaged in for profit in support of his argument petitioner relies heavily on our decision in topping v commissioner tcmemo_2007_92 the taxpayer in topping was an experienced equestrian who formed a company which provided interior design services for horse barns and recreational homes to promote her business and meet clients at an exclusive equestrian club the taxpayer began riding in events held at the club which caused her name to be announced over loudspeaker whenever she began to ride or advanced in the competition in addition the taxpayer paid several thousand dollars each season to reserve a table at the equestrian events where she would converse with potential clients after competing we held that the taxpayer in topping was entitled to a deduction for her equestrian-related expenses in reaching this holding we found that sec_183 did not preclude a deduction because the equestrian and interior design activities constituted a single activity which was profitable in each of the years at issue multiple undertakings of a taxpayer may be treated as one activity if the undertakings are sufficiently interconnected sec_1_183-1 income_tax regs the most important factors in making this determination are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings id the commissioner generally accepts the taxpayer’s characterization of two or more undertakings as one activity unless the characterization is artificial or unreasonable id other factors considered in determining whether a taxpayer’s characterization is unreasonable include whether the undertakings are conducted at the same place whether the undertakings were part of the taxpayer’s efforts to find sources of revenue from his or her land whether the undertakings were formed as separate activities whether one undertaking benefited from the other whether the taxpayer used one undertaking to advertise the other the degree to which the undertakings shared management the degree to which one caretaker oversaw the assets of both undertakings whether the taxpayer used the same accountant for the undertakings and the degree to which the undertakings shared books_and_records mitchell v commissioner tcmemo_2006_145 citing 94_tc_41 tobin v commissioner tcmemo_1999_328 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 and scheidt v commissioner t c memo in topping we found that a close organizational and economic relationship existed between the taxpayer’s equestrian and design undertakings that the taxpayer formed the equestrian and design undertakings as a single integrated business and that the evidence in that case demonstrated that the taxpayer’s involvement in the equestrian world is the cornerstone of her cultivation of relationships with her clientele however the facts in this case do not show such a sufficient interconnectedness between petitioner’s equine industry legal practice and his equestrian activities in topping the taxpayer made herself visible to the crowd at the equestrian events by riding in the events and spent money to reserve a table so that she could converse with potential clients after competing despite her unconventional means of advertising we found that her equestrian activities significantly benefited her design business noting that the evidence showed her equestrian contacts made up over of the client base of her profitable business we therefore found a significant business_purpose for the combination of her equestrian and design undertakings in this case petitioner did not ride horses himself and did nothing to increase his own exposure to potential clients petitioner stayed ringside while his son and others were riding believing that when they heard his son’s name announced over the loudspeakers that they would think of petitioner and his equine industry law practice we might overlook the lack of advertising if petitioner could show he honestly believed his equestrian activities would generate profits for his legal practice topping v commissioner tcmemo_2007_92 the question is not whether a particular mode of doing business is wise but whether the taxpayer honestly believed the method employed would turn a profit for him citing dreicer v commissioner t c however we believe petitioner failed to show a profit_motive for his equestrian activities 3petitioner testified that his traditional advertisement in an equestrian magazine brought in no new business this is similar to testimony in topping v commissioner tcmemo_2007_92 that traditional advertising was not effective in garnering new business from people attending the equestrian shows as a result of the testimony in topping we overlooked the lack of traditional advertising when the taxpayer was able to show that by introducing evidence comparing her expenses with resulting business revenue she believed her method of advertising would help her business turn a profit in topping we found that the taxpayer showed a profit_motive for her equestrian activities by introducing evidence which showed her equestrian contacts comprised over of the client base of her profitable business on brief petitioner frequently makes the point that his equestrian expenses of dollar_figure were small in comparison with the dollar_figure in equine-related legal fees petitioner earned in however dollar_figure of these fees was from the jes case the client in that case mr gallagher hired petitioner because he knew petitioner personally and not because of austin trupp’s horse-riding even if we accept ms samhoury’s uncorroborated testimony that the client in the molly ashe case was one of petitioner’s equestrian contacts and assume that the remaining two equine industry clients were also equestrian contacts and no evidence or testimony was provided that they were petitioner’s equestrian-related expenses are still dollar_figure more than the fees generated by his equestrian contacts in the numbers look worse for petitioner when the amount of the equestrian- related expenses is compared to the amount of legal fees from new equestrian contacts in it was established that two of petitioner’s four fee paying equine industry clients mr gallagher and the molly ashe client had been his clients since before these two clients accounted for dollar_figure of the dollar_figure in equine industry legal fees petitioner earned in even if we assume that the remaining two equine industry clients were new equestrian contacts in these two clients still paid only dollar_figure in legal fees to petitioner compared to dollar_figure petitioner spent on equestrian-related expenses in in addition to equestrian-related expenses exceeding resulting equine industry client fees in petitioner provided no evidence and only vague testimony relating to the effects those expenses had on his legal fees generated in other years petitioner introduced evidence that he collected dollar_figure in legal fees from equine industry clients in however petitioner did not establish the amount of his equestrian-related expenses in making a comparison to any resulting legal fees impossible petitioner testified that he had developed over clients by going to shows from to the time of trial and ms samhoury estimated in her testimony that between date and date petitioner brought back approximately new clients as a result of attending shows ms samhoury also estimated that the 4compare the taxpayer in topping who provided her gross_income and expenses for each of the years through inclusive even though and were the only years in issue 5of this dollar_figure dollar_figure was from the jes case and dollar_figure was from the molly ashe case the remaining dollar_figure was from a horseshoe contact about which no information was provided molly ashe case generated over dollar_figure in legal fees for petitioner however no evidence was provided to substantiate these claims other than evidence which showed that fees petitioner earned from the molly ashe case in and totaled dollar_figure we note that ms samhoury’s estimate of new clients between date and date seems excessive given that petitioner had only four fee-paying equine industry clients in of which at most two were new equestrian clients in that year petitioner and ms samhoury also testified that petitioner often did legal work at equestrian events and kept time on notepads before filling in timesheets upon returning to his office however no records were produced to substantiate these claims we believe the facts described above weigh against petitioner’s contention that his participation in the equestrian activities was driven by the desire to turn a profit after consideration of the facts and applicable factors listed above we find that petitioner’s characterization of his equestrian activities and his legal practice as one activity is unreasonable sec_1_183-2 income_tax regs petitioner argues that even if his equestrian activities and his legal practice do not constitute a single activity his equestrian activities were still engaged in for profit under the factors enumerated in sec_1_183-2 income_tax regs the enumerated factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation id no one factor is determinative and more weight is accorded to proven objective facts than to mere statements of intent 85_tc_557 78_tc_659 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs a manner in which the taxpayer carries on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner claims that he was in constant contact with his office while at the equestrian events kept businesslike records of the hours he billed while at the events and kept businesslike records of his equestrian-related expenses we disagree and find this factor favors respondent petitioner testified that he usually arrived at equestrian events thursday night or friday morning and left on sundays it would therefore have been impossible for him to be in constant contact with his office because he and ms samhoury were the only two people who worked in that office and ms samhoury did not work weekends ms samhoury’s testimony indicated she was not otherwise in contact with petitioner on weekends petitioner claims to have kept adequate business records of the hours he billed at the equestrian events but provided only his and ms samhoury’s testimony on the subject petitioner provided no organized business records pertaining to what shows he attended or the work he performed at those shows while petitioner provided invoices for several of the equestrian-related expenses the primary records he kept of his expenses were voluminous personal bank account and credit card statements which did not contain information such as the purpose of the expenditures b expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business and economic practices or consultation with those who are expert therein may indicate that a taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs while petitioner did not consult with advisers or study the relationship between his equestrian activities and his law practice he was by all accounts already an expert in both areas we find this factor favors petitioner c time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs we have previously found that maintaining a full-time job in addition to conducting a purported business activity can be a positive factor reflecting the taxpayer’s motivation dickson v commissioner tcmemo_1986_182 in this case it was not established how much time petitioner spent on his equestrian activities only that austin trupp rode in at least five shows during although petitioner had a full-time job working for arnstein lehr the equestrian activities had substantial personal and recreational aspects for him not only did petitioner presumably enjoy watching equestrian shows as an accomplished former equestrian but his minor son was competing in the events petitioner claimed to have spent much of his time during the events doing legal work but produced no evidence to this effect we find this factor favors respondent d expectation that assets used in the activity may appreciate in value petitioner argues that his expanding client list and the experience he gained in representing his equine industry clients are assets used in the activity that may appreciate in value by benefiting petitioner’s law practice in the future however sec_1_183-2 income_tax regs contemplates only physical assets such as land used in the activity petitioner has cited and we have found no authority for the proposition that sec_1_183-2 income_tax regs includes his client list or experience gained indeed we have previously rejected the position that an increase in a taxpayer’s experience is tantamount to capital appreciation kraettli v commissioner tcmemo_1988_413 racecar driver’s experience gain not an appreciating asset to be considered under sec_1_183-2 income_tax regs because petitioner did not own the horses which austin trupp rode or any other equestrian-related assets we find this factor does not apply in this case e success of the taxpayer in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs no evidence was presented that petitioner has previously attempted to bring in business to his law firm by engaging in other activities we find this factor does not apply in this case f taxpayer’s history of income or losses with respect to the activity where losses continue to be sustained beyond the period which customarily is necessary to bring an operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs in petitioner earned dollar_figure in equine industry legal fees however dollar_figure of these fees was from the jes case the client in that case mr gallagher knew petitioner personally and did not hire him because of austin trupp’s horse-riding activities even if we accept ms samhoury’s testimony that the molly ashe case client was one of petitioner’s equestrian contacts and assume that the remaining two equine industry clients were also equestrian contacts petitioner’s equestrian-related expenses are still dollar_figure more than the fees generated by his equestrian clients in in petitioner collected dollar_figure in legal fees from equine industry clients of this dollar_figure dollar_figure was from the jes case and dollar_figure was from the molly ashe case the remaining dollar_figure was from a horseshoe contact about which no information was provided however the amount of petitioner’s equestrian-related expenses in was not established making it impossible to determine whether they were potentially larger than the equine industry legal fees they generated we find this factor favors respondent g amount of occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id because petitioner provided information on both his equine industry legal fees and his equestrian-related expenses only for it is impossible to tell whether the equestrian-related expenses were less than or greater than the resulting legal fees in years other than we therefore find this factor is neutral in this case h financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved id petitioner earned dollar_figure in gross_income from his legal practice in a potential loss from the equestrian activities if allowed as a deductible sec_162 business_expense would generate substantial tax benefits for petitioner moreover there were personal and recreational elements involved with the equestrian activities petitioner claims that the equestrian-related expenses contributed to his legal practice gross_income of dollar_figure however little evidence was presented to support this claim we find this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs on the other hand a profit motivation may be indicated where an activity lacks any appeal other than profit id it is not however necessary that an activity be engaged in with the exclusive intention of deriving a profit id an activity will not be treated as not engaged in for profit merely because the taxpayer has purposes or motivations other than solely to make a profit id also the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors whether or not listed in sec_1_183-2 income_tax regs id given his background as a distinguished equestrian petitioner presumably enjoyed attending equestrian events his attendance at the events also allowed him to take part in the activities of his minor son considering these facts alongside the previously considered factors we find this factor favors respondent j conclusion regarding sec_1_183-2 income_tax regs petitioner has not argued and we do not believe any additional facts outside of those considered in the factors enumerated in sec_1_183-2 income_tax regs apply in this case considering the factors discussed above we find that petitioner’s equestrian activities were not engaged in for profit and the related expenses are therefore not deductible under sec_162 conclusion on equestrian-related expenses we find that petitioner’s equestrian activities and legal practice did not constitute a single activity and that the equestrian activities were not otherwise engaged in for profit as a result the equestrian-related expenses are not deductible as business_expenses under sec_162 see sec_1_183-2 income_tax regs deductions are not allowable under sec_162 for activities which are carried on primarily as a sport or hobby or for recreation f conclusion we hold that petitioner is not entitled to deductions for cellular phone travel or equestrian-related expenses we further hold that petitioner is entitled to deductions for storage and accounting expenses of dollar_figure and dollar_figure respectively to reflect the foregoing and concessions by the parties decision will be entered under rule
